I




                 THE     A'TTOECNEY         GENERAL
                             OF-XAS


                               October 27, 1972



    Mrs. Ruth Wood, Chairman                 Opinion NO, M-1249
    Board of Physical Therapy Examiners
    906 South Lake Street                    Re:   May the Texas Board of
    Fort Worth, Texas 76104                        Physical Therapy Examiners
                                                   appoint a member of that
                                                   Board to the position of
                                                   executive secretary-
                                                   treasurer, pursuant to
                                                   Art. 4512e, Sec. 2(d),
    Dear Mrs. Wood:                                V.C.S.?

                In your recent opinion request you asked the following
    question:

              May the Texas Board of Physical Therapy
         Examiners appoint a member of that Board to
         the position of executive secretary-treasurer
         pursuant to Article 4512e, Section 2(d), Ver-
         non's Civil Statutes?

              Our answer is "No." The Texas Board of Physical Therapy
    Examiners was created by Article 4512e, Vernon's Civil Statutes.
    It is composed of nine members appointed by the Governor and con-
    firmed by the Senate.

                Section 4(a) of this Article reads:

              "The members of the board shall, upon
         appointment, elect from their number a chair-
         man, secretary-treasurer, and other officers
         reauired for the conduct of business.   Soecial
         m&zings  of the board shall be called by-the
         chairman and secres_ary+re-5surer, acting jqintly,
         or on the written request of any two members.
         . . .II (Emphasis added.)       -

                Section 4(b) of the Article provides further that:




                                   -6112-
Mrs. Ruth Wood, page 2           (M-1249)



          "The secretary-treasurer shall keep a
     record of each meeting of the board, and a
     register containing the names of ali physical
     therapists licensed pursuant to this Act, . . .
     On March 1 of each year the secretary-treasurer
     shall transmit an official copy of the list
     of the licensees to the Secretary of State
     for permanent record, . . ." (Emphasis added.)

          Section 5(b) of the Article reads:

          "The secretary-treasurer of the board
     shall, within 30 days of his appointment by
     the board, execute a bond in the sum of
     $10,000 payable to the board, conditioned
     upon his faithful performance of the duties
     of his office and accounting of all funds
     coming into his hands as secretary-treasurer.
     The bond shall be . . . approved by the chair-
     man of the board."   (Emphasis added.)

           These references in Section 4(a), 4(b), and 5(b) of the
Article are all the references in the Article to the secretary-
treasurer.

          The only reference anywhere in the Article to an executive
secretary-treasurer is found in Section 2(d) which reads:

          "The board rnx appoint an executive
     secretary-treasurer at an annual salary as
     zetermlned by legislative appropriation."
     (Emphasis added.)

          We note that the statute requires that the office of
secretary-treasurer shall be filled by a member of the board and
that he shall perform certain specific duties. On the other hand,
the position of executive secretary-treasurer is one which x   or may
not be appointed by the board. The provision in Section 2(d), supra,
is the only reference in the Article to an executive secretary-treasurer.

          Our opinion is that the position of "executive secretary-
treasurer" provided for in Section 2(d) is not the same position as
the secretary-treasurer provided for in Section 4(a). The quoted
portions of the Article contemplate two separate positions distinct
one from the other with specified mandatory duties upon the secretary-
treasurer but with no stated duties of any nature upon the permissive


                              -6113-
    I




,




        Mrs. Ruth Wood, page 3              (M-1249)



        position of executive secretary-treasurer.

                  The intent of the legislature in all of the provisions of
        Article 4512e appears to us to contemplate the two wholly distinct
        positions of secretary-treasurer and executive secretary-treasurer.
        The first is mandatory while the second is wholly discretionary
        with the board; the first has certain mandatory duties while the
        second has no prescribed duties at all; and provision for compensa-
        tion of each is separate and distinct.

                  We are further of the opinion that the Board may not
        appoint one of its members to the position of executive secretary-
        treasurer. Article 4512e contemplates that the office of Board
        member and position of executive secretary-treasurer are to be
        filled by different persons.

                                  SUMMARY

                  Under Article 4512e relating to the Board of
             Physical Therapy Examiners the same person may
             not simultaneously hold the position of secretary-
             treasurer (Sec. 4(a)) and the position of executive
             secretary-treasurer (Sec. Z(d)).

                  A Board member may not hold the position of
             executive secretary-treasurer.
                                           n
                                      Ve     truly yo/urs,




                                             "
        Prepared by John Reeves
        Assistant Attorney General

        APPROVED:
        OPINION COMMITTEE

        Kerns Taylor, Chairman
        Bill Allen, Co-Chairman
        Charles Lind
        Lewis Jones
        Harold Kennedy



                                        -6114-
Mrs. Ruth Wood, page 4     (M-1249)



SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                         -6115-